IN THE COURT OF APPEALS OF IOWA

                                     No. 20-0547
                                 Filed June 3, 2020


IN THE INTEREST OF P.J.,
Minor Child,

B.J., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Wapello County, William Owens,

Associate Juvenile Judge.



      A father appeals the juvenile court decision terminating his parental rights.

AFFIRMED.



      Joseph P. Goedken of Orsborn, Mitchell, Goedken & Larson, P.C.,

Ottumwa, for appellant father.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Sarah Wenke, Ottumwa, attorney and guardian ad litem for minor child.



      Considered by Tabor, P.J., May, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                           2


DANILSON, Senior Judge.

       A father appeals the juvenile court decision terminating his parental rights.

We find there is sufficient evidence in the record to support termination of the

father’s parental rights. The father did not preserve his claim regarding reasonable

efforts. Termination of the father’s parental rights is in the child’s best interests,

and none of the exceptions to termination should be applied. We affirm the

decision of the juvenile court.

       I.     Background Facts & Proceedings

       B.J., father, and C.J., mother, are the parents of P.J., who was born in

2019.1 The child tested positive for amphetamines and methamphetamine and the

mother tested positive for amphetamines when the child was born. The attending

pediatrician stated the child may have exhibited withdrawal symptoms.            The

parents have a history of using methamphetamine. The parents agreed to place

the child in the care of a family friend, H.H.

       On February 12, 2019, the child was adjudicated to be in need of assistance

(CINA), pursuant to Iowa Code section 232.2(6)(o) (2019). The dispositional order

placed the child in the care of H.H. The parents did not have stable housing and

were living in a motel. They did not have employment or transportation. The

parents participated in supervised visitation with the child.

       The father tested positive for methamphetamine in April. He did not attend

recommended outpatient treatment at that time. In September, the father was


1 The parents’ rights to an older child, J.J., were terminated on April 5, 2017. At
that time, the parents were using methamphetamine and had not completed a
substance-abuse treatment program. The termination was affirmed on appeal. In
re J.J., No. 17-0603, 2017 WL 2684418, at *5 (Iowa Ct. App. June 21, 2017).
                                           3


accepted for inpatient treatment, but he never entered the program. The father

began an outpatient substance-abuse treatment program in January 2020. He

was    inconsistent   in   attending    appointments      and   admitted     he   used

methamphetamine on February 1.

       On February 7, 2020, the State filed a petition seeking to terminate the

parents’ rights.   The termination hearing was held on March 2.             The father

requested more time, stating he was planning to enter an inpatient treatment

program. The parents were living with a friend, and the father admitted their

housing situation could change at any time. A social worker testified the father

had never fully participated in a treatment program for substance abuse. The child

has been living with H.H. since shortly after she was born, and H.H. has expressed

an interest in adopting the child.

       The juvenile court terminated the parents’ rights under section

232.116(1)(g) and (h) (2020).2 The court noted the issues that gave rise to the

termination of their parental rights to their older child have still not been addressed.

The court found the parents “have not successfully completed substance abuse

treatment, and according to their own reports have continued to use illegal drugs.”

The court also found, “There is simply no indication that [the child] could be

returned to their care today, or at any time in the foreseeable future.” The court

denied the father’s request for additional time. The court found termination of the

father’s rights was in the child’s best interests, finding he could not provide her with

“the permanency she needs and deserves.” The court determined none of the


2 The mother’s petition on appeal following her notice of appeal of the termination
order was untimely, and her appeal was dismissed.
                                          4


exceptions in section 232.116(3) should be applied.        The father appeals the

juvenile court’s decision.

         II.    Standard of Review

         Our review of termination proceedings is de novo. In re A.B., 815 N.W.2d
764, 773 (Iowa 2012). The State must prove its allegations for termination by clear

and convincing evidence. In re C.B., 611 N.W.2d 489, 492 (Iowa 2000). “‘Clear

and convincing evidence’ means there are no serious or substantial doubts as to

the correctness [of] conclusions of law drawn from the evidence.” Id. Our primary

concern is the best interests of the child. In re J.S., 846 N.W.2d 36, 40 (Iowa

2014).

         III.   Sufficiency of the Evidence

         The father claims there is not clear and convincing evidence in the record

to support termination of his parental rights.     He states he was in outpatient

treatment at the time of the termination hearing and asserts the juvenile court

improperly found he had not addressed his substance-abuse problems. The father

also states he had suitable housing. He disputes the court’s statement that he did

not have stable housing.

         “When the juvenile court orders termination of parental rights on more than

one statutory ground, we need only find grounds to terminate on one of the

sections to affirm.” In re T.S., 868 N.W.2d 425, 435 (Iowa Ct. App. 2015). We will

focus on section 232.116(1)(g), which provides for termination when:

         The court finds that all of the following have occurred:
                (1) The child has been adjudicated a child in need of
         assistance pursuant to section 232.96.
                (2) The court has terminated parental rights pursuant to
         section 232.117 with respect to another child who is a member of the
                                          5


       same family or a court of competent jurisdiction in another state has
       entered an order involuntarily terminating parental rights with respect
       to another child who is a member of the same family.
              (3) There is clear and convincing evidence that the parent
       continues to lack the ability or willingness to respond to services
       which would correct the situation.
              (4) There is clear and convincing evidence that an additional
       period of rehabilitation would not correct the situation.

       There was a CINA adjudication for the child in February 2019. The father’s

rights to an older child were terminated in April 2017. The problems in the earlier

case—the father was using methamphetamine and had not completed a

substance-abuse treatment program—remained in the present case, showing the

father “lack[ed] the ability or willingness to respond to services which would correct

the situation.” See Iowa Code § 232.116(1)(g)(3).

       Furthermore, there is clear and convincing evidence the situation would not

be corrected if the father was given an additional period for rehabilitation.

Throughout the case, the father had substance-abuse evaluations or began

treatment programs and never followed through. The parents’ social worker with

the Iowa Department of Human Services testified she did not recommend giving

the parents additional time to work on reunification because “we have been

involved for 13 months total and 12 months since adjudication for this family to

address the issues that they need to address, and they have not done so.” We

conclude the juvenile court properly terminated the father’s parental rights under

section 232.116(1)(g).

       IV.    Reasonable Efforts

       The father contends the State did not make reasonable efforts to reunite

him with the child. However, the issue of reasonable efforts was not raised prior
                                          6


to this appeal. While the State has the obligation to make reasonable efforts, it is

the parent’s responsibility to demand services if they are not offered prior to the

termination hearing. In re H.L.B.R., 567 N.W.2d 675, 679 (Iowa Ct. App. 1997).

“Where a parent ‘fails to request other services at the proper time, the parent

waives the issue and may not later challenge it at the termination proceeding.’”

T.S., 868 N.W.2d at 442 (citation omitted). We conclude the father has not

preserved the issue of reasonable efforts for our review.

       V.     Best Interests & Permissive Factors

       The father asserts termination of his parental rights is not in the child’s best

interests. He states that he regularly attended visitation, the visits went well, and

he had a bond with the child.

       “When we consider whether parental rights should be terminated, we ‘shall

give primary consideration to the child’s safety, to the best placement for furthering

the long-term nurturing and growth of the child, and to the physical, mental, and

emotional condition and needs of the child.’” In re M.W., 876 N.W.2d 212, 224

(Iowa 2016) (quoting Iowa Code § 232.116(2)). “It is well-settled law that we

cannot deprive a child of permanency after the State has proved a ground for

termination under section 232.116(1) by hoping someday a parent will learn to be

a parent and be able to provide a stable home for the child.” In re P.L., 778 N.W.2d
33, 41 (Iowa 2010).

       The juvenile court found, “The parents have made very little progress since

[the child] was removed.” The court stated the father “has also not engaged in

substance abuse treatment, has continued to use drugs, and for those reasons he

is not able to provide the sort of safe, permanent and stable home the child
                                            7


deserves.” The court found the child “is in need of permanency now.” We agree

with the juvenile court’s findings that the father is not able to provide the safe,

permanent, and stable home the child needs. We conclude termination of the

father’s parental rights is in the child’s best interests.

       As part of his best interests argument, the father also states that severing

his bond with the child would be detrimental to the child. The court may make an

exception to termination of a parent’s rights if “termination would be detrimental to

the child at the time due to the closeness of the parent-child relationship.” Iowa

Code § 232.116(3)(c). This provision is permissive, not mandatory. In re A.M.,

843 N.W.2d 100, 113 (Iowa 2014).

       The juvenile court found, “there is no evidence to show a severing of the

bonds between the child and parents would be detrimental to the child.” We concur

in the juvenile court’s conclusion. The child has been living with H.H. since shortly

after birth, and H.H. has expressed an interest in adopting the child. Severing the

bond with the father would not be detrimental to the child. On the other hand,

terminating his parental rights will allow her to remain in the only home she has

ever known. We determine the juvenile court properly declined to find an exception

to termination of parental rights should be applied in this case.

       We affirm the decision of the juvenile court.

       AFFIRMED.